Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00500-CR

                   Chadwick BENJAMIN a/k/a Chad Anthony Benjamin,
                                   Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                    From the 396th District Court, Tarrant County, Texas
                                Trial Court No. 1239333D
                  The Honorable George William Gallagher, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED September 25, 2013.


                                              _____________________________
                                              Rebeca C. Martinez, Justice